Citation Nr: 0913792	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an effective date prior to July 3, 1997, 
for service connection for PTSD.

2. Entitlement to an increased rating in excess of 50% prior 
to December 23, 1999 and in excess of 70% thereafter for 
PTSD.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1969 to February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Chicago, Illinois.  

The issue of increased rating for the Veteran's service-
connected PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not file a timely substantive appeal in 
response to a January 1992 statement of the case regarding 
his October 1991 denial for service connection for PTSD.

2. The Veteran's claim to reopen his denial for service 
connection for PTSD was received on July 3, 1997.


CONCLUSIONS OF LAW

1. The October 1991 rating decision denying the Veteran 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2. The criteria for an effective date prior to July 3, 1997, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

After careful review of the claims folder, the Board finds 
that the Veteran did not receive adequate notice under the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the Veteran has not been informed in a VCAA 
letter what information and evidence was needed to 
substantiate his claims.  The Veteran has also not been 
informed what evidence VA will seek to provide or what 
evidence he is expected to provide.  

However, although the Veteran did not receive notice on these 
three elements, the Board finds that adjudication of the 
Veteran's claim for an earlier effective date is essentially 
fair.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (stating that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication).   In this regard, with respect the issue on 
appeal, the Veteran was provided adequate notice.  A letter 
sent to the Veteran in March 2006 explained how VA 
establishes a disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  

Although this letter was sent after the initial adjudication 
of the Veteran's claims, the Board finds this timing error to 
be nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Primarily, the Board notes that the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a November 2008 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).	

In Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), the Court 
has stated that "Nothing in law or common sense supports a 
conclusion that the Court should put on blinders and ignore 
[the 'extensive administrative appellate process'] or a 
conclusion that a notice error prior to the initial decision 
by the Secretary could not be rendered non-prejudicial when 
the full panoply of administrative appellate procedures 
established by Congress are provided to the claimant.  It is 
well settled that a remand is not warranted when no benefit 
would flow to the claimant."

The Board finds in the present case that no benefit would 
flow to the claimant upon remand since he has been adequately 
notified with respect to the claim being adjudicated by the 
Board.  Additionally, the Board finds no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case.  
Therefore, any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the Board finds that VA has fulfilled its duty to 
assist the Veteran in making reasonable efforts to identify 
and obtain relevant records in support of the Veteran's 
claims and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In 
this regard, the Veteran's service treatment and personnel 
records are associated with the claims folder, as are Social 
Security Administration records and relevant VA treatment 
records.  Private treatment records from Mercy Hospital are 
also of record.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

To receive benefits under VA law, a veteran must file a 
specific claim.  38 C.F.R. § 3.151 (2008).  A claim may also 
be made on behalf of a veteran by his duly authorized 
representative, a Member of Congress, or any other person who 
is not sui juris.  38 C.F.R. § 3.155 (2008).  A claim may be 
made informally, such as by any communication or action 
indicating an intent to apply for one or more VA benefits.  
Id.  An informal claim must identify the benefit sought.  Id.  
In some cases, submission of an examination or 
hospitalization record may be construed as an informal claim.  
38 C.F.R. § 3.157 (2008).  

When a veteran files a claim for a direct service connection 
disability, the effective date of the claim is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If a claim is received more than 
one year after separation from service, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2008).  In a claim to reopen a final 
previously denied claim based on new and material evidence, 
the effective date of the claim is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2)-(r).  

In this case, the Veteran filed his original claim for 
service connection for PTSD in November 1990, more than one 
year after his separation from service.  His claim was denied 
in October 1991.  The Veteran filed a timely notice of 
disagreement and received a statement of the case in January 
1992.  However, the Veteran did not file a timely VA Form 9 
or equivalent substantive appeal.  Therefore, his original 
claim became final.  The Veteran has not since alleged clear 
and unmistakable error with respect to the October 1991 
decision.

After his original claim became final, but before July 3, 
1997, the Veteran submitted additional documents to VA 
including a claim for service connection for chloracne and 
additional VA treatment records.  Although treatment records 
may be construed as an informal claim in some cases, the 
treatment records submitted by the Veteran at that time 
relate only to his claim for service connection for chloracne 
and not to his previously denied claim for service connection 
for PTSD.  Therefore, these records could not be construed as 
an attempt to reopen the Veteran's PTSD claim.  

VA received the Veteran's claim to reopen his claim for 
service connection for PTSD on July 3, 1997.  This was the 
first PTSD-related communication received by VA since the 
Veteran's previous claim became final.  Thus, since the 
Veteran's previous PTSD decision became final, this is the 
earliest possible date which could be considered the 
effective date of the Veteran's claim.  

In conclusion, although the Veteran may have suffered from 
PTSD related to his service prior to July 3, 1997, the 
statute clearly states that when the date of receipt of a 
claim to reopen a prior final denial is later than the date 
entitlement arose, the date of receipt of the claim is the 
correct effective date.  Therefore, the Board finds that the 
effective date for the Veteran's claim of service connection 
for PTSD is date of receipt of his claim to reopen:  July 3, 
1997.  


ORDER

Entitlement to an effective date prior to July 3, 1997, for 
service connection for PTSD is denied.


REMAND

After reviewing the evidence of record, the Board finds that 
a new VA examination is required to fairly adjudicate the 
Veteran's claim for an increased rating for PTSD.  

The Veteran is currently assigned a 70 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Under this diagnostic code, a 70 percent 
evaluation is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  Id.

The Board notes that the Veteran's last VA examination for 
PTSD was conducted in August 1997.  At that time, the 
examiner stated that he could not diagnose the Veteran with 
PTSD without obtaining a detailed description of the 
Veteran's service.  The examiner rather diagnosed the Veteran 
with major depression and alcohol abuse (by history) under 
the DSM-IV criteria.  

After the August 1997 examination, the Board found that the 
Veteran's in-service stressors were verified and granted him 
service connection in April 2004.  The Board used treatment 
records aside from the August 1997 VA examination to verify 
the Veteran's PTSD diagnosis.  The Veteran was assigned a 70 
percent disability rating effective December 23, 1999, in 
response to the Board's decision.

On this appeal, the Veteran asserts that his disability 
rating for PTSD should be increased to 100 percent.  A 100 
percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  
Since many of these factors have not been discussed in the 
Veteran's current treatment records, and since the Veteran's 
only VA examination occurred twelve years ago before the 
Veteran's in-service stressors were verified, the Board finds 
that a new VA examination is necessary to determine whether 
the Veteran's PTSD disability warrants an increased rating.

Since the Veteran has also been diagnosed with other Axis I 
disorders including depression and alcohol abuse, remand is 
also necessary to determine whether some or all of the 
Veteran's symptoms can be attributed to these disorders 
rather than the Veteran's PTSD.

Finally, the Board notes that since the Veteran's claim was 
filed before the VCAA took effect, the Veteran was never 
provided a VCAA notice letter.  Upon remand, this notice 
should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter.  
This letter should advise the Veteran what 
information and evidence is needed to 
substantiate his claim.  The letter should 
also ask that he provide enough 
information for the RO to request records 
from any sources of information and 
evidence identified by the Veteran, as 
well as what information and evidence will 
be obtained by VA, namely, records such as 
medical records, employment records, and 
records from other Federal agencies. 

2. Schedule the Veteran for a VA mental 
health examination to identify the nature 
and extent of the symptomatology of the 
Veteran's service-connected PTSD.  The 
claims folder, including a copy of this 
REMAND, must be sent to the examiner for 
review, and the examination report should 
reflect that a review of the claims folder 
was completed. Following a review of the 
claims folder and an interview and 
examination of the Veteran, the examiner 
should:

(a) discuss the symptoms of the Veteran's 
PTSD, including whether the Veteran 
suffers any gross impairment in thought 
process or communication, persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation, or own name;  

(b) state whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's PTSD results 
in total social and occupational 
impairment;

(c) state whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's symptoms are 
related to his PTSD and not to other Axis 
I disorders, including depression or 
alcohol abuse.  If this cannot be 
adequately determined, the examiner should 
state so.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


